Citation Nr: 0101668	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  91-51 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an increased rating on an extraschedular basis 
for the service-connected bilateral hearing loss, currently 
evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Merritt R. Blakeslee, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision, which 
denied the veteran's claim for a compensable rating for the 
service-connected bilateral hearing loss.  

In August 1992, the Board denied the claims of service 
connection for a balance disorder and for a compensable 
rating for the service-connected defective hearing.  The 
veteran then appealed to the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (hereinafter the 
"Court").  

In a November 1994 Memorandum Decision, the Court affirmed 
the Board's denial of claim for a compensable rating of a 
schedular basis for the service-connected defective hearing.  
The Court, however, vacated and remanded the issues of 
service connection for a balance disorder and an 
extraschedular rating for the service-connected defective 
hearing.  Then, in May 1995, the Board remanded those issues 
for additional proceedings.  

In a May 1996 rating decision, the RO combined the disability 
for the bilateral hearing loss, tinnitus and balance problems 
and assigned a 30 percent rating, effective on June 28, 1989.  
The case was then returned to the Board.  In June 1997, the 
Board remanded the case for additional development of the 
record.  

In May 1999, the RO assigned an earlier effective of July 8, 
1987 for the assignment of a 30 percent rating for the 
service-connected balance disorder with tinnitus and a 
separate, noncompensable rating for the service-connected 
bilateral hearing loss.  A separate 10 percent rating was 
assigned for the service-connected tinnitus, effective on 
June 10, 1999.  

The RO specifically declined to refer the issue of an 
extraschedular rating for bilateral hearing loss to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service.  



REMAND

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

However, it is improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The Court has held that, 
where the Board has purported to grant an extraschedular 
rating, the claim must be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.  

The RO declined to forward the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  The RO found that the evidence did 
not establish such exceptional factors or circumstances 
associated with the veteran's disablement as to warrant the 
referral for extraschedular consideration.  The Board, 
however, finds that further development is required in this 
regard prior to appellate handling of this matter.  

The Board notes in this regard that the recent VA examination 
did not fully address the question of whether the service-
connected hearing loss had resulted in marked interference 
with employment.  The VA examiner did noted that, with proper 
amplification, the veteran was mildly to moderately impaired, 
depending upon various factors.  The examiner then stated 
that the veteran presented "with a hearing impairment which 
. . . [might] have a mild to severe effect on employment; the 
extent dependent upon a number of variables including the 
type of employment."  

As noted hereinabove, the issue is whether there is a marked 
interference with employment.  The RO should arrange for 
another VA examination by a panel of health professionals, 
including an otolaryngologist and an appropriate specialist 
to evaluate his occupational incapacity in this regard.  The 
examiners should consider the veteran's position in the 
records management division of the Maine State Retirement 
System.  

The veteran's representative has submitted a brief which was 
accompanied by new evidence.  Although it was noted in the 
brief that veteran was waiving initial consideration of the 
evidence by the RO, the Board finds that this evidence should 
be reviewed by the VA health professionals when conducting 
the VA examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In light of the discussion hereinabove, the Board is 
REMANDING this case to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him supply information regarding all 
treatment rendered for his service-
connected bilateral hearing loss since 
July 1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured.

2.  The RO then should schedule the 
veteran for a VA examination by a panel 
of at least two health professionals 
including an otolaryngologist and an 
appropriate specialist who can evaluate 
his occupational incapacity in order to 
determine the current severity of the 
service-connected bilateral hearing loss.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made available to the examiners for 
review in this regard.  Based on a review 
of the case, the examiners should offer 
an opinion as to whether the veteran's 
bilateral hearing loss causes a marked 
interference with employment.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  The RO should undertake 
any necessary development, including that 
of forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected bilateral hearing loss 
if indicated pursuant to the provisions 
of 38 C.F.R. §§ 3.321(b).  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


